Carr, J.:
This is an appeal from an interlocutory judgment overruling a demurrer to the plaintiffs’ complaint. The demurrer was based upon the ground that on the face thereof the complaint did not state facts sufficient to constitute a cause of action. The cause of action attempted, to be stated in the complaint is in equity for a rescission of a policy of life insurance on the ground that the plaintiffs were induced to enter into the contract by certain false and fraudulent representations made by the defendant, knowingly, with the intent to deceive the plaintiffs, and relied .upon by the plaintiffs in their acceptance of the policy. It appears that this action was begun by the service of a summons only, and that some little time elapsed between the service of the summons and that of the complaint. *776The. complaint, in addition to the general allegations as to the alleged fraud, set forth that the plaintiffs on discovering the fraud tendered back the policy to the defendant for cancellation, and demanded the return of the premiums already paid upon it, and that the defendant refused to cancel the policy and return the premiums. It then sets forth an allegation as follows: “ XV. That in and' by said policy of insurance it is provided that if any premium thereon be not paid on the date in. said policy designated, all the premiums theretofore paid on said policy shall bd and become forfeited. • On account of sticli provision and the refusal of the defendant to furnish the information as hereinbefore stated, plaim tiffs on December 21st, 1908; paid to defendant the sum of Eight hundred and seven and 85/100 .dollars ($807.85) on account of said, premium, being- the amount then due, and plaintiffs then and there notified said defendant that said payment was made without prejudice to the rights of the plaintiffs in the premises and réserv- • ing all the legal and equitable rights of the said plaintiffs to rescind and cancel the said policy and prosecute this suit.”
As appears by the record, this action was begtin by thé service of a summons on December 10, 1908. The demurrer is sought to be sustained on the ground that the allegations of the complaint do not show that the alleged fraudulent representations were made as to material facts, and on the further ground that.it áppears-'on'tlie face of the complaint • that the plaintiffs with full knowledge of the alleged fraud ratified the policy of insurance hy payings premium thereon eleven days after bringing the action.- We shall consider this later ground first in order, for, if it is well founded, it is conclusive -Upon the plaintiffs.
It is well-selected law that when one discovers that he has been induced to enter into a contract by fraud he may take either of two grounds: lie may stand upon the contract" and sue for such damages as he suffered from the fraud, or-he rhay elect to rescind the contract. If he determines upon a rescission, he may make it by his own act, and upon his rescission he may recover back all that he has parted with under the.contract, provided.that he has restored to the other party all that he has received, or he may go into a court of equity and ask for a rescission and offer by his complaint to restore all that he lias received. (Gould v. Cayuga County Nat. *777Bank, 86 N. Y. 75; Vail v. Reynolds, 118 id. 297; Pryor v. Foster, 130 id. 171.) In neither ease can he rescind himself nor ask for a rescission in equity if, after knowledge of the fraud, he affirms the contract by accepting a benefit.under it. If he elects to rescind himself or seek rescission in equity, the rescission must be as to the whole contract and not merely as to a part.
The appellant contends, therefore, that the plaintiffs, by paying a premium on the policy on December 11, 1908, ratified it, and took steps to keep it in force, and thereby accepted a benefit under it, by prolonging the period of insurance during the time covered by the premium. It is true that the plaintiffs’ allegation as to this payment declares that the payment was made without prejudice to their rights at law or in equity, but there is no allegation that the payment was received by the defendant as a conditional one. The legal effect of the payment is determined by legal rules and not by one-sided declarations or understanding. It is urged, however, that in an equitable action for a rescission, the contract sought to be rescinded is deemed to be in full force until the entry of the judgment or. decree granting the rescission, and that, if this be so, then the plaintiffs, having elected to rescind, were yet obliged to keep on paying their premiums during the pendency of the action, in order to avoid the forfeiture clause of the policy, as otherwise, in case of non-payment of the current premiums, the policy would end, to the complete disadvantage of the plaintiffs, and there would be nothing for a judgment decreeing rescission to act upon. If, in this case, after the plaintiffs elected to rescind by bringing the ■ action, the policy yet continued alive as to them, it was, of course, their obligation to pay the current premiums. This obligation was founded, however, upon the express conditions of the policy itself. If they had the right to rescind, then the forfeiture clause of the policy fell with the whole contract. After a rescission, no obligation under the contract survived against the plaintiffs. It is said by some text writers that in an equitable action for rescission the “ judicial rescission when obtained relates back to the date of the commencement of such proceedings.” (Wald’s Pollock Cont. [3d ed.] 710.) This does not mean that until the judgment is obtained the contract is to be deemed as still in force, but means, on the contrary, that if a judgment of rescission be obtained, it takes effect as of the time of *778the bringing of the action, and the plaintiff is not considered as bound under the contract in the meantime.
In Reese River Silver Mining Co. v. Smith (L. R. 4 H. L. Cas. 64) a case arose as follows: One who had been induced to subscribe for certain shares of stock in a mining company elected to rescind on discovering fraud in the prospectus by which he was induced to subscribe. He made demand for the cancellation of his shares and the return of the amount of his subscription. This being refused, he brought an action in equity for a rescission, of his. contract. In the meantime, and before he obtained judgment, the company went into liquidation under an order of the court. , ,'Tlie liquidators sought to hold the subscriber as a stockholder under the claim that until a judgment was obtained in the action for a rescission he still remained a stockholder. This claim was rejected on the ground that-the actual rescission happened, not when the judgment was obtained in the action for a rescission, but when the election to rescind was made known by the filing of a bill in equity, or even-earlier when the demand for restoration was made, and that after the filing of the bill the contract relations between the parties were at an end, provided the right to rescind existed in the first instance.
In Cobb v. Hatfield (46 N. Y. 533) the action was brought at law on a rescission and not in equity for a rescission. There a subscriber to stock of a corporation elected to rescind on the ground of fraud. At the time he brought his action he had not received the certificate of stock. While the action was pending he accepted the certificate, and it was held that the acceptance constituted such a ratification of the contract as. would defeat the action. In this State, and in -many - other jurisdictions, there is a well-recognized distinction between actions at law on a rescission and those in equity for a rescission. (Gould v. Cayuga County Nat. Bank, supra; Brown v. Norman, 65 Miss. 369 ; 2 Pom. Eq. Rem. § 688.) This distinction, however, does not exist in the substantive: principles which underlie either form of remedy, but is to be found rather in a difference in the application of the rule as to the necessity of a restoration of the status guo ante on the part of him who elects to- rescind. If the action be brought at law upon a rescission, the plaintiff must have tendered restoration before bringing the action. If it be brought in equity for a rescission, then it is sufficient if the tender *779be made in the complaint itself by an offer to restore. Whether the action be at law or in equity, the rule as to ratification or affirmance is the same.
In the case at bar the effect of the payment of the premium after the discovery of the - alleged fraud was not simply and directly to prevent a forfeiture of all payments previously paid. It did accomplish this result, it is true, but the primary result was to continue the insurance in force and the prevention of a forfeiture of past paid premiums was but incidental to the continuance of the policy.
As the respondents state very frankly in their brief on this appeal, if the insured should die during the- pendency of this action, and while the current premiums were being paid, the defendant would continue liable to the beneficiary of the policy for the full amount of the insurance, notwithstanding the plaintiffs’, election to rescind. In the same breath they declare that if a judgment for a rescission be obtained before the death of the insured, then they are entitled to recover back not only all premiums paid before the bringing of the action but those paid after it. If this can be so, then a novel situation indeed exists, and one which is unsupported either by precedent or reason. The equitable action for a rescission cannot be considered as a speculation. And if it could be, it should not be assimilated to the tossing of a coin on the principle of “ Heads I win; tails, you lose.” As was said in Genet v. Del. & Hudson C. Co., No. 5 (28 App. Div. 328, 333), “ It has been suggested that this is an action upon the part of the plaintiff asking the judgment of the court that she be permitted to rescind, and that, as she could not know what the judgment of the court was going to be upon that question, she was entitled to receive the benefits of the contract until it might be ascertained whether she had been able to establish her right to rescind or not, because the court, could not permit her to rescind unless the right to rescind upon her part existed. It is clear that the plaintiff is not a ward of the court; she has to act for herself, and she is to determine for herself whether or not she has a right to rescind ; and, after she has' exercised that right as far as she is able to do it, she may undoubtedly come into court to have that action established by the judgment ■ of the court; but the judgment relates back to the rescission and has its foundation thereon.”
*780• In that case the plaintiff had given a receipt for each payment under the contract, in which it was stated that the. payment Was received “ without waiver or prejudice.” The Appellate Division thought these words meaningless under the circumstatices, and the Court of Appeals in a later appeal (170 N. Y. 278), Without decid-ing the question, expressed its opinion that they might be considered as evidence of a mutual understanding between the parties that the receipt of the payments was not to be considered as a. ratification of the contract. Without such mutual understanding, however, there could be no question as to the subsequent ratification ’ by receiving benefits under the contract. It seems elementary, enough that a contract cannot be both rescinded and affirmed at the, same time., ......
In the case at bar, as above indicated, there is no> allegation that the payment' of the premium made by the plaintiffs between the service of the summons and that of the complaint wfis accepted ffy the defendant on the mutual understanding that it should not serve as an affirmance of the policy. At most it is but alleged that, when the plaintiffs made the payment, they notified the ¡defendant that they did not intend that the fact of payment.should have the legal effect of an affirmance. This is not enough, for évéry act must have its ordinary legal effect Unless there is a mutual agreement to the. contrary. It is urged, however, by 'the respondents that by the service of the summons they elected to rescind, mid the election once made Was irrevocable, and that, therefore, no subsequent act of theirs can be deemed an affirmance of the contract,- as otherwise' it would be in contradiction of an irrevocable election to rescind. It is true, enough that an election to rescind may be irrevocable against the elector if the other party accepts the rescission, for then the contract' is clearly waived by mutual agreement. If, however, the right to rescind is disputed, there'is nothing to prevent a subsequent affirmance if the other party be willing. (Cobb v. Hatfield, supra.)
If, however, with full knowledge of the alleged, fraud there should be an affirmance of the contract, there is "no longer room for a subsequent rescission. (Baird v. Mayor, etc., 96 N. Y. 567; Schiffer v. Dietz, 83 id. 300; Myers v. King, 48 Hun, 106; Barr v. N. Y., L. E. & R. R. R. Co., 125 N. Y. 263.)
*781If the foregoing views be correct, then on the face of the complaint it appears that the plaintiffs have affirmed the contract of insurance after acquiring full knowledge of the alleged fraud, and there is stated therein no cause of action at law or in equity.
The interlocutory judgment overruling, the demurrer should be reversed, with costs and disbursements of this appeal, and the demurrer to the complaint sustained, with leave to the plaintiffs to' serve an amended complaint on payment of thirty dollars costs.
Jenks, Burr, Thomas and Rich, JJ., concurred.
Interlocutory judgment overruling demurrer reversed, with costs and disbursements of this appeal, and demurrer to complaint sustained, with leave to the plaintiffs to serve an amended complaint on payment "of thirty dollars costs.